[Cite as State v. Stanley, 2021-Ohio-549.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                       TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                     :        OPINION

                    Plaintiff-Appellee,             :
                                                             CASE NO. 2020-T-0039
          - vs -                                    :

 MEGAN RAE STANLEY,                                 :

                    Defendant-Appellant.            :


 Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 2019 CR
 001110.

 Judgment: Affirmed.


 Dennis Watkins, Trumbull County Prosecutor, Deena L. DeVico and Ashleigh Musick,
 Assistant Prosecutors, Administration Building, Fourth Floor, 160 High Street, N.W.,
 Warren, Ohio 44481-1092 (For Plaintiff-Appellee).

 Michael A. Partlow, 112 South Water Street, Suite C, Kent, Ohio 44240 (For Defendant-
 Appellant).



THOMAS R. WRIGHT, J.

        {¶1}       Appellant, Megan Rae Stanley, appeals her sentence after pleading guilty

to three charges. We affirm.

        {¶2}       Stanley pleaded guilty to count one, assault on a peace officer in violation

of R.C. 2903.13(A) and (C)(5); count two, obstruction of official business in violation of

R.C. 2921.31(A) and (B); and count three, violating a protection order in violation of R.C.

2919.27(A)(1) and (B)(3). She was sentenced to 12 months on each count, with the term
for count two running concurrently with count one, and the term for count three running

consecutive to the terms for counts one and two, for an aggregate sentence of 24 months.

      {¶3}   Stanley’s sole assigned error asserts:

      {¶4}   “The trial court erred by sentencing appellant to a term of 24 months

incarceration as the record does not support such a sentence.”

      {¶5}   Stanley’s arguments question the trial court’s compliance with R.C. 2929.11

and R.C. 2929.12, the purposes and principles of felony sentencing.

      {¶6}   First, Stanley contends that upon fashioning her sentence the court placed

too much emphasis on her prior criminal history and failed to fully consider her lengthy

and severe mental health issues.

      {¶7}   “The overriding purposes of felony sentencing are to protect the public from

future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state

or local government resources.” R.C. 2929.11(A).

      {¶8}   Sentencing courts are given discretion to choose the most effective way to

achieve the purposes set forth in R.C. 2929.11. Through that discretion, courts consider

a multitude of factors that relate to the seriousness of the crime, the likelihood of the

offender committing crime in the future, and “any other factors that are relevant to

achieving those purposes and principles of sentencing.” R.C. 2929.12(A).

      {¶9}   R.C. 2929.11 and R.C. 2929.12 do not mandate judicial fact finding;

instead they require a sentencing court to consider the factors when imposing a

felony sentence. State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, ¶




                                           2
42. And a silent record raises the presumption that a trial court considered the factors.

State v. Sheffey, 11th Dist. Ashtabula No. 2016-A-0075, 2017-Ohio-5634, ¶ 14, quoting

State v. Adams, 37 Ohio St.3d 295, 525 N.E.2d 1361 (1988), paragraph three of the

syllabus.

        {¶10} Moreover, the Ohio Supreme Court recently held that “[n]othing in R.C.

2953.08(G)(2) permits an appellate court to independently weigh the evidence in the

record and substitute its judgment for that of the trial court concerning the sentence that

best reflects compliance with R.C. 2929.11 and 2929.12.” State v. Jones, __ Ohio St.3d

__, 2020-Ohio-6729, ¶ 42. “R.C. 2953.08(G)(2)(b) therefore does not provide a basis for

an appellate court to modify or vacate a sentence based on its view that the sentence is

not supported by the record under R.C. 2929.11 and 2929.12.” (Emphasis added.) Id. at

¶ 39.

        {¶11} Here, the trial court notes in its judgment entry that it reviewed the principles

and purposes of sentencing under R.C. 2929.11 and that it balanced the seriousness and

recidivism factors in R.C. 2929.12. At the hearing, defense counsel made the details of

her mental health history apparent to the court, and the trial court states that it considered

the requisite factors when fashioning Stanley’s sentence.

        {¶12} While Stanley is obviously unhappy with her sentence and wishes the court

would have weighed the factors differently, the competing factors in R.C. 2929.11

and 2929.12 are for the sentencing court to weigh, not the court of appeals. Jones, supra,

at ¶ 42. Thus, this aspect of her sole assigned error lacks merit.

        {¶13} Second, Stanley claims that our standard of review for felony sentencing

fails to provide meaningful opportunity to review a sentence and the trial court’s




                                               3
application of the competing factors in R.C. 2929.11 and 2929.12, and as a result, she

claims her right to due process was violated.

      {¶14} However, “the question of the constitutionality of a statute must generally

be raised at the first opportunity and, in a criminal prosecution, this means in the trial

court.” State v. Awan, 22 Ohio St.3d 120, 122, 489 N.E.2d 277 (1986). Statutes are

afforded a strong presumption of constitutionality. Klein v. Leis, 99 Ohio St.3d 537, 2003-

Ohio-4779, 795 N.E.2d 633, ¶ 4. Failure to raise an issue in the trial court constitutes

waiver of the issue on appeal. Awan, supra, at syllabus.

      {¶15} Stanley did not preserve this issue for review, and she does not argue

plain error here. Appellate courts may, but are not required to, review constitutional

challenges to the application of a statute for plain error. In re M.D., 38 Ohio St.3d

149, 527 N.E.2d 286 (1988), syllabus. Exercising our discretion, we decline to review

this issue for the first time on appeal. Accordingly, Stanley’s second argument under

her sole assignment of error also lacks merit.

      {¶16} Based on the foregoing, the trial court’s decision is affirmed.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                            4